19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 1 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 2 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 3 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 4 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 5 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 6 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 7 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 8 of 9
19-13424-aih   Doc 14   FILED 06/17/19   ENTERED 06/18/19 11:05:28   Page 9 of 9
